Citation Nr: 0006091	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-05 236A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
August 1989 decision of the Board of Veterans' Appeals 
(Board) which denied a rating in excess of 70 percent for the 
veteran's service-connected chronic organic brain syndrome 
with psychotic reaction associated with trauma.

(The moving party's appeal of a June 1997 RO rating decision, 
denying entitlement to dependency and indemnity compensation 
(DIC) benefits, entitlement to nonservice-connected death 
pension benefits, and payment of certain accrued benefits on 
death of a beneficiary under 38 U.S.C.A. § 5121, is the 
subject of a separate decision by the Board).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1946 
to May 1949; he died in November 1996 at age 79.  The moving 
party is his surviving spouse.  

This matter comes to the Board on motion by the moving party 
and her representative, alleging CUE in an August 1989 Board 
decision which in effect denied a restoration of the 100 
percent rating for the veteran's service-connected chronic 
organic brain syndrome with psychotic reaction associated 
with trauma.

The Board notes that a veteran's claims does not survive his 
or her death.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Moreover, once a veteran dies, the right to attack any Board 
decision during his lifetime on the basis of clear and 
unmistakable error dies with him.  Haines v. West, 154 F.3d 
1298 (Fed. Cir. 1998).  Despite the fact that the widow 
herein has no legal right to secure a review for clear and 
unmistakable error of a decision of the Board entered during 
the veteran's lifetime, review to determine whether such 
error exists in a case may be instituted by the Board on its 
own motion.  38 U.S.C.A. § 7111(c).  


FINDINGS OF FACT

1.  By August 21, 1989 decision, the Board denied a rating in 
excess of 70 percent for the veteran's service-connected 
chronic organic brain syndrome with psychotic reaction 
associated with trauma (upholding a January 1988 RO reduction 
of the evaluation of that disability from 100 to 70 percent).

2.  The veteran's interest in a claim of clear and 
unmistakable error as to the aforementioned 1989 Board 
decision terminated with his death, and his surviving spouse 
has no standing to secure such review.  

3.  The reduction of the evaluation of the service-connected 
chronic organic brain syndrome with psychotic reaction 
associated with trauma from 100 to 70 percent was based on 
one examination that failed to demonstrate material 
improvement in the veteran's disability under ordinary 
conditions of life.


CONCLUSION OF LAW

The August 21, 1989 Board decision was clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West Supp. 
1998); 38 C.F.R. §§ 20.1400-1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background:

Service connection for the veteran's chronic brain syndrome 
with psychotic reaction associated with trauma was granted by 
RO rating decision in October 1956, and a 30 percent rating 
was assigned.  By a rating decision in February 1969, the 
evaluation of that disability was increased from 30 to 100 
percent, effective January 24, 1969, finding that the 
schedular criteria for a 100 percent rating had been met 
under Diagnostic Code 9304 (dementia associated with brain 
trauma).  

VA medical records in January 1969 reveal treatment for the 
veteran's chronic brain syndrome.  During treatment, it was 
indicated that the disability was associated with psychotic 
reaction, confusion, disorientation, and that he was mentally 
incompetent.

On VA medical examination in January 1971, the veteran was 
mentally confused and inaccessible, disoriented, unable to 
cooperate, incoherent and irrelevant, irritable, and 
exhibited bizarre behavior; it was indicated that he had 
episodes of dizziness, headaches, blackouts, and outbursts of 
anger and violence; at times he seemed normal, talked with 
sense, was amicable and concerned with his family, and at 
other times, he was mentally disturbed and incapacitated.  X-
ray study of the skull revealed an old healed fracture 
deformity involving the zygomatic process and left maxillary 
bone.  Chronic post traumatic brain syndrome with psychotic 
features, mentally incompetent, was diagnosed.

On VA medical examination in January 1974, it was indicated 
that the veteran experienced periodic psychotic episodes 
where he was mentally inaccessible and was often dizzy; 
reportedly, he received ongoing treatment at an outpatient 
clinic due to his brain injury/trauma.  X-ray study of the 
skull showed an old healed fracture deformity involving the 
zygomatic process and left maxillary bone.  Psychotic organic 
brain syndrome with brain trauma, mentally incompetent, was 
diagnosed.

On VA medical examination in September 1977, it was indicated 
that the veteran received regular outpatient treatment; 
during the last visit in July 1977, he was reportedly 
suspicious with active persecutory delusions and was "hardly 
responsive."  On examination, he was only partially aware of 
his environment, was not very responsive, and was frequently 
irrelevant.  Psychotic organic brain syndrome with brain 
trauma, mentally incompetent, was diagnosed.

Records of medical treatment at the Family Hospital in June 
1986, reveal treatment for the veteran's traumatic brain 
syndrome (manifested by dizziness and disorientation). 

An October 1987 VA field examination report, including 
interviews with several individuals in the veteran's 
community, suggested that the veteran had not recovered but 
his condition improved.

On VA psychiatric examination in December 1987, the veteran 
(accompanied by his spouse) was "seemingly in good contact 
with his environment;" he was not very attentive and stared 
blankly in intervals; when his attention was finally called, 
he was unsure of what mode of transportation he used to come 
to the examination; he did not know the current date and the 
name of the province where he lived, but he was able to say 
that Christmas was in December.  During an interview, his 
spouse agreed that his condition improved "a little" but he 
still experienced dizzy spells (including during the 
examination) and headaches.  Reportedly, he had not received 
any psychiatric treatment since 1981.  Chronic brain syndrome 
with psychotic reaction, "in partial remission," was 
diagnosed. 

At an RO hearing in April 1989, the veteran was unable to 
provide any testimony; he was unresponsive to any questions 
and just stared at the floor.

By RO rating decision in January 1988, the evaluation of the 
service-connected chronic brain syndrome with psychotic 
reaction associated with trauma was reduced from 100 to 70 
percent, effective May 1, 1988; a timely appeal to the Board 
was perfected, challenging the propriety of the reduction of 
his disability rating from 100 to 70 percent.

By decision dated August 21, 1989, the Board denied an 
increased rating in excess of 70 percent for the veteran's 
service-connected chronic organic brain syndrome (in effect 
denying restoration of the prior 100 percent schedular 
evaluation).  Specifically, the Board found that the evidence 
of record demonstrated material improvement in his mental 
condition, and that the disability associated with his 
chronic brain syndrome was productive of no more than severe 
social and industrial impairment because he was not actively 
hallucinating or delusional.  The finding of material 
improvement in the veteran's condition was made based on 
various lay evidence (including an October 1987 field 
investigation report) and one VA psychiatric examination 
report for compensation and pension purposes, conducted in 
December 1987.  The Board listed in its August 1989 decision 
the provisions of 38 C.F.R. § 3.343, but it apparently did 
not consider 38 C.F.R. § 3.344.

The moving party contends that the August 1989 Board decision 
was clearly and unmistakably erroneous in denying a rating in 
excess of 70 percent for the service-connected chronic 
organic brain syndrome (restoration of the prior 100 percent 
schedular rating); it is further contended that the Board 
failed to consider the provisions of 38 C.F.R. § 3.344, and 
that it erroneously upheld a reduction of the rating of that 
disability from 100 to 70 percent without establishing 
material improvement.

Criteria:

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error.  If evidence establishes the 
error, the prior decision shall be reversed or revised.  38 
U.S.C.A. § 7111(a).  

For the purpose of authorizing benefits, a rating or other 
adjudicative decision of the Board that constitutes a 
reversal or revision of a prior decision of the Board on the 
grounds of clear and unmistakable error has the same effect 
as if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 7111(b).

Rule 1403, found at 38 C.F.R. § 20.1403, relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.  (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

Analysis:

38 C.F.R. § 3.344(a) (examination reports indicating 
improvement), in effect at the time of the Board decision in 
August 1989, provided then and currently that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the law and 
regulations governing disability compensation and pension.  
It is essential that the entire record of examinations and 
the medical-industrial history be reviewed to ascertain 
whether the recent examination is full and complete.  Ratings 
on account of diseases subject to temporary or episodic 
improvement, e.g., manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic reaction, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  

The U.S. Court of Appeals for Veterans Claims has held that 
the failure to consider and apply the provisions of 38 C.F.R. 
§ 3.344(a), if applicable, renders a rating decision void ab 
initio, as not in accordance with law.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992).  

Based on the foregoing, the Board finds on its own motion 
under 38 U.S.C.A. § 7111(c), that the August 21, 1989 Board 
decision denying an increased rating in excess of 70 percent 
for the veteran's service-connected chronic brain syndrome 
with psychotic reaction associated with trauma was clearly 
and unmistakably erroneous.  Initially, it is noted that the 
August 1989 Board decision incorrectly styled the issue on 
appeal as entitlement to an increased rating in excess of 70 
percent for the service-connected chronic organic brain 
syndrome; the issue presented to the Board was not whether 
the veteran was entitled to an increase, but whether the 
reduction of his rating from 100 to 70 percent was proper, 
and if not, should it be restored.  

There is no indication in the August 21, 1989 decision that 
the Board considered 38 C.F.R. § 3.344(a); the decision was 
based on only one psychiatric examination, and it failed to 
demonstrate that material improvement in the veteran's 
disability had been shown by all of the evidence of record 
under ordinary conditions of life.  Although the December 
1987 VA psychiatric examination report suggested that the 
veteran's overall condition had improved "a little" and his 
disability was in "partial remission" (which findings were 
generally supported by an October 1987 VA field investigation 
report), all of the evidence of record did not clearly show 
sustained improvement in his disability; he was again 
unresponsive and seemed detached from reality at the time of 
RO hearing in April 1989.  The Board also notes that, while 
temporary improvement in his condition was indicated in the 
October 1987 VA field investigation and on VA medical 
examination in December 1987, VA examination reports in 
January 1971 and January 1974 suggested that he seemed normal 
at times.  Thus, the entirety of the evidence of record in 
August 1989 showed that the veteran experienced periodic 
temporary improvement in his mental condition; it did not 
indicate material and sustained improvement under ordinary 
conditions of life, i.e., while working or actively seeking 
work.  Accordingly, the Board finds that the failure to 
consider the provisions of 38 C.F.R. § 3.344(a) in this case 
constitutes clear error, Dofflemyer, 2 Vet. App. at 282, and 
restoration of the 100 percent schedular rating for chronic 
organic brain syndrome with psychotic reaction associated 
with trauma is warranted, effective May 1, 1988.



	(CONTINUED ON NEXT PAGE)





ORDER

There was CUE in the August 21, 1989 Board decision denying 
restoration of the 100 percent rating for the service-
connected chronic organic brain syndrome.



		
	J. F. Gough
	Member, Board of Veterans' Appeal

 



